DETAILED ACTION
Claims 21-34 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Examiner notes that the original claim set filed on 1/3/2022 includes claims 1-20 and the preliminary amendment to the claim set filed on 1/3/2022 cancels claims 1-32 and introduces claims 33-46.  

Misnumbered claims 33-46 been renumbered 21-34.  Appropriate correction is required for the dependency numbering.

Claim 26 (Misnumbered as 37) is objected to because of the following informalities: “the the” is redundant.  Appropriate correction is required.
Claim 28 (Misnumbered as 40) is objected to because of the following informalities:  The limitation “the mobile machine objects” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0010758 (Francino) (cited by Applicant) in view of Zhang, Z., Wang, X., Wang, X. et al. A simulation-based approach for plant layout design and production planning. J Ambient Intell Human Comput 10, 1217–1230 (2019). https://doi.org/10.1007/s12652-018-0687-5 (Zhang) (cited by Applicant).


Claim 21 (Misnumbered as 33):
Francino does not explicitly describe a factory floor layout, path planning, or limitations related thereto as described below.  However, Zhang teaches the factory floor layout, path planning, and the limitations related thereto as described below.  
The cited prior art describes a method of scheduling, for execution in a facility having a layout, the method comprising the steps of: (Francino: “The plant could, for example, be an industrial plant that produces or manufactures one or more products, a processing plant that processes materials, a power generation plant of any kind, a municipal plant such as a municipal water processing plant, a sewage processing plant, etc.” paragraph 0042; “Once the expert engine 12 and/or the numerical solver 14 develops a plant operational schedule specifying the equipment within the plant 11 to run at any particular time, the operational setting of this equipment, etc., the expert engine 12 may provide that schedule to one or more plant controllers 50 and/or to a user interface 52. The plant controllers 50 may automatically implement the operational schedule for the plant 11, by controlling the plant equipment (e.g., the energy users 20, the energy producers 22 and the energy storage systems 24) to run according to the schedule.” Paragraph 0054; Zhang: “Section 3 presents the general framework and the procedures to implement the proposed framework, and thus to realize the efficient design of plant layout and production line based on simulation.” Section 3)
(a) storing, in a computer memory, a plurality of object data structures each corresponding to a machine or a human and containing data and/or instructions for simulating behavior in (Francino: see the models 30 and constraints 34 as illustrated in figure 1 and as described in paragraphs 0044, 0055; “a plurality of equipment models (also referred to herein as plant models) that model the operation of the plant equipment” paragraph 0014; “Still further, the energy management system 10 includes a stored set of constraints 34 that may be created and stored for each of the models 30, the constraints 34 indicating the limitations to which each of the energy users 20, the energy producers 22 or the energy storage units 24 might be subject. The constraints 34 may change over time based on the adaptive modeling block 32, based on user input (which might be made to reflect desired operational limits of particular equipment), or based on any other criteria, such as to reflect the removal equipment for servicing, etc. Generally speaking, the constraints 34 indicate the physical limitations of the plant equipment and are used by the numerical solver 14 to determine the most optimal setting of the plant equipment within the physical limitations of this equipment.” Paragraph 0046; “More particularly, the models 30 may be equipment models that model the plant 11, parts of the plant 11 and/or particular plant equipment. Generally speaking, the equipment models 30 allow the numerical solver 14 to predict or estimate the operation of the plant 11, or a portion of the plant 11 such as the boiler sections, the steam cycles, etc. of the plant 11, in response to various different control inputs or at various different plant operating points. The equipment models 30 can include separate models for different pieces of plant equipment or aggregate models of equipment, and the models 30 can be component models, unit models, and/or loop models that model the reaction or operation of one or more individual pieces or groups of equipment within the plant 11. The models 30 can be any suitable type of mathematical models, including immunological based models, neural network based models, statistical models, regression models, model predictive models, first order principle models, linear or non-linear models, etc.” paragraph 0044)
(i) carrying out a task, (Francino: see the models 30 and constraints 34 as illustrated in figure 1 and as described in paragraphs 0044, 0055; “a plurality of equipment models (also referred to herein as plant models) that model the operation of the plant equipment” paragraph 0014; “Still further, the energy management system 10 includes a stored set of constraints 34 that may be created and stored for each of the models 30, the constraints 34 indicating the limitations to which each of the energy users 20, the energy producers 22 or the energy storage units 24 might be subject. The constraints 34 may change over time based on the adaptive modeling block 32, based on user input (which might be made to reflect desired operational limits of particular equipment), or based on any other criteria, such as to reflect the removal equipment for servicing, etc. Generally speaking, the constraints 34 indicate the physical limitations of the plant equipment and are used by the numerical solver 14 to determine the most optimal setting of the plant equipment within the physical limitations of this equipment.” Paragraph 0046; “More particularly, the models 30 may be equipment models that model the plant 11, parts of the plant 11 and/or particular plant equipment. Generally speaking, the equipment models 30 allow the numerical solver 14 to predict or estimate the operation of the plant 11, or a portion of the plant 11 such as the boiler sections, the steam cycles, etc. of the plant 11, in response to various different control inputs or at various different plant operating points. The equipment models 30 can include separate models for different pieces of plant equipment or aggregate models of equipment, and the models 30 can be component models, unit models, and/or loop models that model the reaction or operation of one or more individual pieces or groups of equipment within the plant 11. The models 30 can be any suitable type of mathematical models, including immunological based models, neural network based models, statistical models, regression models, model predictive models, first order principle models, linear or non-linear models, etc.” paragraph 0044)
(ii) allowed movement about the facility, (Zhang: “In the layout shown in Fig. 8, the width of the inter-device channel and the relative spacing between the two lathes is so small that AGV and industrial robots cannot go through to complete the work. Considering movement space required by the forklift AGV and industrial robots, the adjustment of the location of the machine is needed. After calculation, the forklift AGV flexible steering channel width should not be less than 2.8 m. On this basis, the margin of 0.2 m can be added. The interval between the two sets of vertical machines is adjusted to not less than 3 m. The interval between the relatively-installed two machines is adjusted to not less than 1.73 m, as shown in Fig. 8.” Section 4.2.1)
(iii) speed of operation and movement based on inherent characteristics of the machine or the human and proximity thereof to other objects, (Zhang: “After the initial layout is confirmed, parameters need to be set. The possible parameters can include arrival rate of raw materials, processing time on WIP, idle time, the capacity of buffers and the speed of conveyors. It is worth noting that some parameters are not a deterministic value but a random number. In this case, some discrete and continuous probability distribution can be taken use of to simulate these stochastic variables.” Section 3.3.2; “The distance between the machine tools is only 1.73 m, so the smaller models of industrial robots are selected. According to the survey, three industrial robots of two series of FANUC can meet the demand. Taking the weight of the workpiece into account, FANUC M-16iB industrial robots are adopted. To load and unload for two machines, an industrial robot is installed between two processing devices. It’s needed to install a total of six industrial robots. The layout is shown in Fig. 9.” Section 4.2.2)
wherein the object data structures include parameter values constraining the simulated behavior and at least some of the machines are mobile; (Francino: see the constraints as illustrated in figure 1; “The numerical solver 14 receives the set of plant or equipment constraints 34 which specify different constraints or limits within which the numerical solver 14 must operate (e.g., limits or constraints which the numerical solver 14 cannot violate when determining an optimal plant operating point based on the objective function 46 being used). These constraints may include any limits, ranges, or preferred operating points associated with any equipment or process variables within the plant 11 and can be specified by a user, an operator, a plant designer, equipment manufacturer, etc. These constraints may include, for example, limits or ranges associated with water levels within the plant 11, steam and water temperatures, steam pressures, fuel flow, steam flow, water flow, and other operating ranges or set points to be used in the plant 11. The constraints 34 may also specify or identify particular equipment which may be available or not available at any particular time to be used in the plant 11.” Paragraph 0055)
(b) receiving, by a computational simulator, (Francino: see the numerical solver 14 as illustrated in figure 1; “The numerical solver 14 then uses the models 30, the constraints 34, the operational requirements 40, the costs 42, as well as any data from the expert engine 12 indicative of, for example, other operational requirements or limits, to determine an overall cost of the energy used in the scenario or to determine an optimal plant operational setting that, for example, maximizes plant profits.” Paragraph 0050)
a work order and (Francino: see the plant operational requirements 40 including production demand and the costs/prices of the input materials 42 as illustrated in figure 1 and as described in paragraph 0050)
an objective function specifying a quantity to be maximized and (Francino: see the objective functions 46 as illustrated in figure 1; “In some cases, the numerical solver 14 may modify constraints, limits or other factors associated with the plant operational scenario to determine, within a range provided by, for example, the expert system 12, the particular set of operational parameters that minimizes or maximizes the objective function 46.” Paragraph 0050)
a representation of at least a portion of the layout; (Zhang: see the basic layout as illustrated in figure 5; see the available models with facilities as illustrated in figure 4; see the input with physical structure of manufacturing unit and existing and optimized process flow as illustrated in figure 2)
(c) based on the work order, simulating, using the computational simulator and the stored object data structures, performance of the work including movement of the mobile machines in the facility along one or more planned paths; (Francino: “The numerical solver 14 then uses the models 30, the constraints 34, the operational requirements 40, the costs 42, as well as any data from the expert engine 12 indicative of, for example, other operational requirements or limits, to determine an overall cost of the energy used in the scenario or to determine an optimal plant operational setting that, for example, maximizes plant profits.” Paragraph 0050; “Generally speaking, during operation, the numerical solver 14 uses the equipment models 30 to simulate or model the operation of the plant 11 at various different operating points while operating under the current or forecasted environmental conditions and within the current or forecasted constraints 34.” Paragraph 0057; Zhang: see the layout of the industrial robots and automated guided vehicles (AGVs) and the path plans of AGVs as described in sections 4.2.2 and 4.2.3; see the path planning of AGVs as illustrated in figure 10)
(d) iteratively repeating step (c) with object parameter values and paths that have been updated in accordance with, respectively, an optimization algorithm and a path-planning algorithm until the quantity specified by the objective function is maximized; and (Francino: see the iterative process by the numerical solver 14 using the models 30, constraints 34, and objective functions 46 as illustrated in figure 1 and as described in paragraphs 0050, 0058; “Of course, the numerical solver 14 may determine an "optimal operating point" by modeling various different combinations of the relevant process or plant variables using, for example, an iterative process, and computing the objective function 46 for each modeled combination to determine which combination (or operating point) results in minimizing (or maximizing) the objective function 46 while still allowing plant operation that meets the load demands at the relevant environmental conditions without violating any of the operating constraints 34.” Paragraph 0058; “While the objective function 46 can be any type or desired function defining a method for determining an optimal operating point of the plant 11, in a typical situation, the objective function 46 will determine an achievable operational point of the plant 11 that satisfies the current load demand of the plant 11 at the current environmental conditions, at the least or minimal energy cost, taking into account all or most of the variable costs in running the plant 11 and, if desired, taking into account any income made or expected to be made from outputs of the plant 11.” Paragraph 0058; Zhang: see algorithms used for the assignments for layout and flow as described in section 3.3.4 and as illustrated in Tables 1, 2)
(e) generating an operation schedule for the machines represented by object data structures. (Francino: “Once the expert engine 12 and/or the numerical solver 14 develops a plant operational schedule specifying the equipment within the plant 11 to run at any particular time, the operational setting of this equipment, etc., the expert engine 12 may provide that schedule to one or more plant controllers 50 and/or to a user interface 52. The plant controllers 50 may automatically implement the operational schedule for the plant 11, by controlling the plant equipment (e.g., the energy users 20, the energy producers 22 and the energy storage systems 24) to run according to the schedule.” Paragraph 0054)
One of ordinary skill in the art would have recognized that applying the known technique of Francino, namely, an optimization engine for minimizing or maximizing an objective function, with the known techniques of Zhang, namely, a simulation approach for plant layout design and production planning, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Francino to determining an optimal configuration for a manufacturing plant with the teachings of Zhang to determine an optimal plant layout would have been recognized by those of ordinary skill in the art as resulting in an improved plant configuration and layout system (i.e., determining the optimal plant configuration and layout of Francino based on the teachings of determining the optimal plant layout in Zhang).

Claim 31. (Misnumbered as 43)
The cited prior art describes the method of claim 33, wherein the objective function specifies at least one of (i) minimum time for work order completion, (ii), output quantity, (iii) output quality, (iv) safety to humans, (v) minimum power consumption, (vi) a production cost function, or (vii) a production profit function. (Francino: see the objective functions 46 as illustrated in figure 1; “For example, one of the pre-stored objective functions 46 may be configured to reduce the cost of operating the plant 11, another one of the pre-stored objective functions 46 may be configured to minimize the creation of undesirable pollutants or gases within the plant 11 at the lowest possible cost of operation, while a still further one of the pre-stored objective functions 46 may be configured to maximize plant profits, taking into account the energy costs of the plant 11.” Paragraph 0060; “In some cases, the numerical solver 14 may modify constraints, limits or other factors associated with the plant operational scenario to determine, within a range provided by, for example, the expert system 12, the particular set of operational parameters that minimizes or maximizes the objective function 46.” Paragraph 0050)

Claim 34 (Misnumbered as 46):
The cited prior art describes the method of claim 33, wherein the optimization algorithm is a linear program. (Francino: “If desired, the numerical solver 14 may implement a least-squares technique, a linear programming (LP) technique, a regression technique, a mixed integer linear programming technique, a mixed integer non-linear programming technique or any other known type of analysis to find the achievable operating point of the plant 11 that minimizes (or maximizes) the objective function 46, given the current conditions, the constraints 34 and the load requirements or operational requirements 40 provided to the numerical solver 14.” Paragraph 0060)


Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0010758 (Francino) (cited by Applicant) in view of Zhang, Z., Wang, X., Wang, X. et al. A simulation-based approach for plant layout design and production planning. J Ambient Intell Human Comput 10, 1217–1230 (2019). https://doi.org/10.1007/s12652-018-0687-5 (Zhang) (cited by Applicant) and further in view of U.S. Patent Application Publication No. 2011/0153080 (Shapiro).


Claim 22 (Misnumbered as 34):
Francino and Zhang do not explicitly describe a best path as described below.  However, Shapiro teaches the best path as described below.  
The cited prior art describes the method of claim 33, wherein the path-planning algorithm finds the best path for a given set of performance metrics. (Shapiro: “In step 508, one or more termination criteria are evaluated. If the termination criteria are satisfied, in step 510 a path comprising waypoints and zones having a lowest cycle time are returned for use by a robot programmer.” Paragraph 0074; “In step 608, one or more termination criteria are evaluated and, if satisfied, a path and associated zones having a lowest cycle time are returned for use by a robot programmer.” Paragraph 0079; “FIG. 6 depicts an automatic path planning process 600 in accordance with disclosed embodiments, as can be performed, for example, by the data processing system 100.” Paragraph 0077)
One of ordinary skill in the art would have recognized that applying the known technique of Francino, namely, an optimization engine for minimizing or maximizing an objective function, and the known techniques of Zhang, namely, a simulation approach for plant layout design and production planning, with the known techniques of Shapiro, namely, industrial robotic path cycle time optimization, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Francino to determining an optimal configuration for a manufacturing plant and the teachings of Zhang to determine an optimal plant layout with the teachings of Shapiro to determine optimal paths for robots would have been recognized by those of ordinary skill in the art as resulting in an improved plant configuration and layout system (i.e., determining the optimal plant configuration, path planning, and layout using various optimization techniques of Francino based on the teachings of determining the optimal plant layout in Zhang and the teaching of path planning in Shapiro).

Claim 23 (Misnumbered as 35):
Francino and Zhang do not explicitly describe path planning as described below.  However, Shapiro teaches the path planning as described below.  
The cited prior art describes the method of claim 34, wherein the path-planning algorithm uses position and orientation measurements and a motion model of the mobile machines to estimate current and near-future positions and orientation of the mobile machines during performance of the task. (Shapiro: “In step 616, the new path is validated for fine zones using a standard (or generic) robot controller model, If the new path experiences collisions even using fine zones, it may be discarded and the process 600 return to step 612 to generate another new path. Such validation of the new path using only a standard (or generic) robot controller is typically substantially faster than the validation of mutated locations and zones by full simulation in the process 500.” Paragraph 0081; “Adding zones to a path in an attempt to improve cycle time may make the path planning process more complicated. When zones are applied, the trajectory of the robot no longer depends solely on the source and target configurations and the individual way points chosen. With zones, the trajectory of the robot past a via location is additionally influenced by the locations that precede and follow the via of interest. Furthermore, although the basic concepts of fly-by are similar in modern robot controllers, the way they are implemented and the meaning of the fly-by parameters may differ in robot controllers from various robot vendors. For example, a fly-by parameter may represent the distance from the via location measured in millimeters, or it may represent speed measured as a percentage of the maximum velocity of the robot. As implemented by a robot controller, a fly-by may be any motion instruction or combination of motion instructions that are associated with a robotic path location and allow the robot TCPF to pass near the location without stopping, rather than reaching the location and coming to a full stop. Therefore, a robot programmer may have difficulty obtaining accurate predictions of trajectory and cycle time for a path having zones with a path planning process that makes use of a generic robot controller.” Paragraph 0044; “Unlike the generation of a new path in step 512 of the process 500, in step 612 only waypoint locations (position and orientation) are modified in generating a new path and the new path has no associated zones. The new path, having only via, locations at this stage, is stored in step 614.” Paragraph 0080)
Francino, Zhang, and Shapiro are combinable for the same rationale as set forth above with respect to claim 22.

Claim 24 (Misnumbered as 36):
Francino and Zhang do not explicitly describe path planning as described below.  However, Shapiro teaches the path planning as described below.  
The cited prior art describes the method of claim 35, wherein the path-planning algorithm estimates long-term future states of the mobile machines based on current paths, motion models, and movement constraints. (Shapiro: “In some embodiments, in a succeeding step, the system builds (or creates) a weighted directed graph G, for example as described below: Each vertex in the graph corresponds to a location-zone pair. Vertices are created for all pairs {(l,z)|lεP,zεS}, except for the first and last locations of the path, which have only a single node, associated with a “fine” zone. Edges are created to couple all vertices of adjacent locations in P. The edge direction corresponds to the order of the path—from a location/zone pair vertex of a location to each location/zone pair vertex of the next (or subsequent) location in the path. Edges are assigned with a weight that is equal to the weight of the target vertex zone. “ paragraph 0055; “FIG. 3 depicts an example of such a graph. An input path P with 5 locations is translated to graph G. Set S consists of 4 zones: z1-z4, where z1 is a smallest zone and z4 is a largest zone. The zone z1 may be a fine, or zero, zone. The weight function w( ) maps each zone to its weight. Values for w( )in an exemplary embodiment may be w(z1)=10, w(z2)=5, w(z3)=2, and w(z4)=1. In other embodiments, more or fewer zones may be used and other weights may be assigned to the zones.” Paragraph 0056; “In step 616, the new path is validated for fine zones using a standard (or generic) robot controller model, If the new path experiences collisions even using fine zones, it may be discarded and the process 600 return to step 612 to generate another new path. Such validation of the new path using only a standard (or generic) robot controller is typically substantially faster than the validation of mutated locations and zones by full simulation in the process 500.” Paragraph 0081; “Adding zones to a path in an attempt to improve cycle time may make the path planning process more complicated. When zones are applied, the trajectory of the robot no longer depends solely on the source and target configurations and the individual way points chosen. With zones, the trajectory of the robot past a via location is additionally influenced by the locations that precede and follow the via of interest. Furthermore, although the basic concepts of fly-by are similar in modern robot controllers, the way they are implemented and the meaning of the fly-by parameters may differ in robot controllers from various robot vendors. For example, a fly-by parameter may represent the distance from the via location measured in millimeters, or it may represent speed measured as a percentage of the maximum velocity of the robot. As implemented by a robot controller, a fly-by may be any motion instruction or combination of motion instructions that are associated with a robotic path location and allow the robot TCPF to pass near the location without stopping, rather than reaching the location and coming to a full stop. Therefore, a robot programmer may have difficulty obtaining accurate predictions of trajectory and cycle time for a path having zones with a path planning process that makes use of a generic robot controller.” Paragraph 0044; “Unlike the generation of a new path in step 512 of the process 500, in step 612 only waypoint locations (position and orientation) are modified in generating a new path and the new path has no associated zones. The new path, having only via, locations at this stage, is stored in step 614.” Paragraph 0080)
Francino, Zhang, and Shapiro are combinable for the same rationale as set forth above with respect to claim 22.

Claim 25 (Misnumbered as 37):
Francino and Zhang do not explicitly describe path planning as described below.  However, Shapiro teaches the path planning as described below.  
The cited prior art describes the method of claim 34, further comprising predicting collisions between mobile machines during simulated performance of the work. (Shapiro: “The collision detection engine 708 tests the received positions against static elements of the industrial environment of the robot to determine whether the positions represent a collision with an element of the environment” paragraph 0086; “Next, the candidate list of zones is validated as collision-free. The calculated shortest path represents a list of locations with candidate zones. To evaluate the validity of the candidate zones in terms of collisions, the corresponding zones are applied on the locations and the path is simulated using RRS. The process records a simulated cycle time for the path. If collisions occur during the simulation, the process records information identifying the locations between which collision occurred. In some embodiments, information relating to proximity of the collision to one of the locations may be recorded.” Paragraph 0060)
Francino, Zhang, and Shapiro are combinable for the same rationale as set forth above with respect to claim 22.

Claim 26 (Misnumbered as 38):
Francino and Zhang do not explicitly describe path planning as described below.  However, Shapiro teaches the path planning as described below.  
The cited prior art describes the method of claim 37, wherein the the path-planning algorithm is responsive to the predicted collisions in generating the best paths. (Shapiro: “In step 712, the process 700 determines whether one or more collisions occurred with the zones currently selected for each via location on the path. If not, then in step 714 the currently selected zones are assigned to the via locations for robotic path), the recorded cycle time is assigned to the via locations and zones, and the locations, zones, and recorded cycle time are returned as an optimal set of zones for the path received in step 702. If the simulation of the path in step 704 determined that one or more collisions did occur, then the process 700 returns to step 702 to identify one or more locations associated with the one or more collisions and, for each of the one or more identified locations, select a zone from the plurality of zones associated with the location other than the currently selected zone for the location. The process 700 then returns to step 704 to simulate the path with the one or more newly selected zones.” Paragraph 0087; “The collision detection engine 708 tests the received positions against static elements of the industrial environment of the robot to determine whether the positions represent a collision with an element of the environment, The path simulator 704 simulates the complete path, from starting location to ending location, in order to find all collisions along the path. The path simulator identifies segments of the path on which (i.e., between which via locations) the collisions occurred, as well as one or both via locations associated with the collision segment(s), and stores information on the location(s) and/or segments in a collisions information database 710. Information relating to a proximity of a collision to a location may also be stored in the collisions information database 710. The path simulator also records a cycle time for the simulated motion of the robot over the locations and currently selected zones of the path.” paragraph 0086; “Next, the candidate list of zones is validated as collision-free. The calculated shortest path represents a list of locations with candidate zones. To evaluate the validity of the candidate zones in terms of collisions, the corresponding zones are applied on the locations and the path is simulated using RRS. The process records a simulated cycle time for the path. If collisions occur during the simulation, the process records information identifying the locations between which collision occurred. In some embodiments, information relating to proximity of the collision to one of the locations may be recorded.” Paragraph 0060)
Francino, Zhang, and Shapiro are combinable for the same rationale as set forth above with respect to claim 22.

Claim 27 (Misnumbered as 39):
Francino and Zhang do not explicitly describe path planning as described below.  However, Shapiro teaches the path planning as described below.  
The cited prior art describes the method of claim 38, wherein the predicted collisions are used to define safety regions around the mobile machines. (Shapiro: “In step 712, the process 700 determines whether one or more collisions occurred with the zones currently selected for each via location on the path. If not, then in step 714 the currently selected zones are assigned to the via locations for robotic path), the recorded cycle time is assigned to the via locations and zones, and the locations, zones, and recorded cycle time are returned as an optimal set of zones for the path received in step 702. If the simulation of the path in step 704 determined that one or more collisions did occur, then the process 700 returns to step 702 to identify one or more locations associated with the one or more collisions and, for each of the one or more identified locations, select a zone from the plurality of zones associated with the location other than the currently selected zone for the location. The process 700 then returns to step 704 to simulate the path with the one or more newly selected zones.” Paragraph 0087; “The collision detection engine 708 tests the received positions against static elements of the industrial environment of the robot to determine whether the positions represent a collision with an element of the environment, The path simulator 704 simulates the complete path, from starting location to ending location, in order to find all collisions along the path. The path simulator identifies segments of the path on which (i.e., between which via locations) the collisions occurred, as well as one or both via locations associated with the collision segment(s), and stores information on the location(s) and/or segments in a collisions information database 710. Information relating to a proximity of a collision to a location may also be stored in the collisions information database 710. The path simulator also records a cycle time for the simulated motion of the robot over the locations and currently selected zones of the path.” paragraph 0086; “Next, the candidate list of zones is validated as collision-free. The calculated shortest path represents a list of locations with candidate zones. To evaluate the validity of the candidate zones in terms of collisions, the corresponding zones are applied on the locations and the path is simulated using RRS. The process records a simulated cycle time for the path. If collisions occur during the simulation, the process records information identifying the locations between which collision occurred. In some embodiments, information relating to proximity of the collision to one of the locations may be recorded.” Paragraph 0060)
Francino, Zhang, and Shapiro are combinable for the same rationale as set forth above with respect to claim 22.

Claim 28 (Misnumbered as 40):
Francino and Zhang do not explicitly describe speed as described below.  However, Shapiro teaches the speed as described below.  
The cited prior art describes the method of claim 33, 
wherein the mobile machine objects specify (Francino: see the models 30 and constraints 34 as illustrated in figure 1 and as described in paragraphs 0044, 0055; “a plurality of equipment models (also referred to herein as plant models) that model the operation of the plant equipment” paragraph 0014; “Still further, the energy management system 10 includes a stored set of constraints 34 that may be created and stored for each of the models 30, the constraints 34 indicating the limitations to which each of the energy users 20, the energy producers 22 or the energy storage units 24 might be subject. The constraints 34 may change over time based on the adaptive modeling block 32, based on user input (which might be made to reflect desired operational limits of particular equipment), or based on any other criteria, such as to reflect the removal equipment for servicing, etc. Generally speaking, the constraints 34 indicate the physical limitations of the plant equipment and are used by the numerical solver 14 to determine the most optimal setting of the plant equipment within the physical limitations of this equipment.” Paragraph 0046; “More particularly, the models 30 may be equipment models that model the plant 11, parts of the plant 11 and/or particular plant equipment. Generally speaking, the equipment models 30 allow the numerical solver 14 to predict or estimate the operation of the plant 11, or a portion of the plant 11 such as the boiler sections, the steam cycles, etc. of the plant 11, in response to various different control inputs or at various different plant operating points. The equipment models 30 can include separate models for different pieces of plant equipment or aggregate models of equipment, and the models 30 can be component models, unit models, and/or loop models that model the reaction or operation of one or more individual pieces or groups of equipment within the plant 11. The models 30 can be any suitable type of mathematical models, including immunological based models, neural network based models, statistical models, regression models, model predictive models, first order principle models, linear or non-linear models, etc.” paragraph 0044)
(i) capability parameter values including a movement speed range of the mobile machine and (Shapiro: “Creating a collision free path between source and target robot configurations is typically done by adding a series of intermediate configurations (also known as “waypoints” or “via locations”) through which the robot can safely traverse, without colliding with the static environment. Simple motion along this path (without any special motion instructions) results in a point-to-point motion, during which the robot fully stops (i.e. reaches zero speed) at every via location. This can provide an erratic motion profile which imposes stress on the robot and loses time on acceleration and deceleration, increasing the cycle time for such simple motion.” Paragraph 0018; “In order to achieve a path with less variation in velocity and smoother motion, some robot controllers provide the functionality of “fly-by” parameters in motion instructions. Fly-by values are assigned to via locations and instruct the robot controller to look ahead and start the movement towards the next location in sequence before reaching the location currently being approached. Robot controller specific fly-by values are also known as “zones,” although the terms fly-by and zone may also be used interchangeably in this disclosure. By smoothing the changes of direction at via locations and providing less variation in the robot's velocity profile, fly-by values can significantly reduce a cycle time for a path, as well as reduce dynamic loads on the drive and brake mechanisms of the robot's joints. A larger zone indicates that more “freedom” is permitted, allowing larger distance between the robot trajectory and an actual via location—that is, allowing the robot to miss the via location by a greater distance, Thus, a larger zone requires less, or no, deceleration, while a smaller zone requires higher accuracy of the robot trajectory with respect to the path through a via location and higher deceleration. A zero zone (or “fine zone” or “no fly-by”) indicates that the robot must exactly reach the location, with a full stop, before moving towards the next location. Zero zones are illustrated in FIG. 2, discussed below.” Paragraph 0019)
(ii) behavior parameter values including speed restrictions of the mobile machine based on proximity of the mobile machine to machines or humans represented by other objects. (Shapiro: “Adding zones to a path in an attempt to improve cycle time may make the path planning process more complicated. When zones are applied, the trajectory of the robot no longer depends solely on the source and target configurations and the individual way points chosen. With zones, the trajectory of the robot past a via location is additionally influenced by the locations that precede and follow the via of interest. Furthermore, although the basic concepts of fly-by are similar in modern robot controllers, the way they are implemented and the meaning of the fly-by parameters may differ in robot controllers from various robot vendors. For example, a fly-by parameter may represent the distance from the via location measured in millimeters, or it may represent speed measured as a percentage of the maximum velocity of the robot. As implemented by a robot controller, a fly-by may be any motion instruction or combination of motion instructions that are associated with a robotic path location and allow the robot TCPF to pass near the location without stopping, rather than reaching the location and coming to a full stop. Therefore, a robot programmer may have difficulty obtaining accurate predictions of trajectory and cycle time for a path having zones with a path planning process that makes use of a generic robot controller.” Paragraph 0044)
Francino, Zhang, and Shapiro are combinable for the same rationale as set forth above with respect to claim 22.


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0010758 (Francino) (cited by Applicant) in view of Zhang, Z., Wang, X., Wang, X. et al. A simulation-based approach for plant layout design and production planning. J Ambient Intell Human Comput 10, 1217–1230 (2019). https://doi.org/10.1007/s12652-018-0687-5 (Zhang) (cited by Applicant) and further in view of U.S. Patent Application Publication No. 2011/0153080 (Shapiro) and U.S. Patent Application Publication No. 2020/0130936 (Shekhawat).


Claim 29 (Misnumbered as 41):
Francino, Zhang, and Shapiro do not explicitly describe payload capacity as described below.  However, Shekhawat teaches the payload capacity as described below.  
The cited prior art describes the method of claim 40, wherein the capability parameter values further include a payload capacity of the machine. (Shekhawat: “In addition, each mobile robot may be configured to adapt to different functional parameters, e.g., payload weight, transfer path, cycle time, etc., in accordance with seamlessly changing of inventory profiles, demand patterns, and order peaks. Each mobile robot from the plurality of mobile robots 110A, . . . ,110N may be functionally same or different from each other, with possible variations in payload capacity (in pounds (lbs) or kilograms (Kgs)).” Paragraph 0031; “The HMI 122 may comprise suitable logic, circuitry, and interfaces that may be configured to display a simulation of different operations of the identification and planning system 102 in a real time or near-real time. The simulation may be an interactive (e.g., user interactive) 2D or 3D simulation of different functional components, such as the scanner assembly 112 and the robotic manipulator 116, in the warehouse. In the simulation, real time movements and prediction for subsequent movements of different functional components may be further simulated. The HMI 122 may include a display, a processing circuit, a network interface, an input/output (I/O) interface, and/or other circuits.” Paragraph 0037)
One of ordinary skill in the art would have recognized that applying the known technique of Francino, namely, an optimization engine for minimizing or maximizing an objective function, the known techniques of Zhang, namely, a simulation approach for plant layout design and production planning, and the known techniques of Shapiro, namely, industrial robotic path cycle time optimization, with the known techniques of Shekhawat, namely, a robot planning system for paths, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Francino to determining an optimal configuration for a manufacturing plant, the teachings of Zhang to determine an optimal plant layout, and the teachings of Shapiro to determine optimal paths for robots with the teachings of Shekhawat to pick a path for a robot based on various inputs would have been recognized by those of ordinary skill in the art as resulting in an improved plant configuration and layout system (i.e., determining the optimal plant configuration, path planning, and layout using various optimization techniques of Francino based on the teachings of determining the optimal plant layout in Zhang, the teaching of path planning in Shapiro, and the teachings of path planning in Shekhawat).

Claim 30 (Misnumbered as 42):
Francino, Zhang, and Shapiro do not explicitly describe loading and unloading capabilities as described below.  However, Shekhawat teaches the loading and unloading capabilities as described below.  
The cited prior art describes the method of claim 40, wherein the mobile machine objects further specify loading and unloading capabilities. (Shekhawat: “Further, the disclosed solution determines an optimal pick-path plan before the inventory storage system reaches the robotic manipulator for the pick operation. This further optimizes additional delay overheads, such as order picking time and response time of the robotic manipulator, in fulfillment of orders. The determination of the pick-path plan is done in a simulated environment, where different position and grabbing parameters of the robotic manipulator are recursively modified to identify optimal position and grabbing parameters” paragraph 0022; “In order to select an optimal pick-path plan (i.e., a first pick-path plan), a test computer-simulation for each pick-path plan of the plurality of pick-path plans may be executed by the control server 104. The test computer-simulation may be further visualized on the HMI 122 communicatively coupled to the control server 104, via the communication network 124. In the test computer-simulation, the control server 104 may be configured to verify a success of the pick operation corresponding to application of each pick-path plan of the generated plurality of pick-path plans. With each transform operation, the position parameters for the robotic manipulator 116 may be adjusted and further rendered in a simulation to check if the robotic arm 118 and the end effector are able to reach and hold the first inventory item from the first inventory storage system 106A. It may be checked whether the end effector 120 (e.g., a pneumatic gripper) is able to successfully grab and hold the first inventory item for a required period, without a fall or a damage to the packaging or the product kept as the first inventory item.” Paragraph 0049)
Francino, Zhang, Shapiro, and Shekhawat are combinable for the same rationale as set forth above with respect to claim 29.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0010758 (Francino) (cited by Applicant) in view of Zhang, Z., Wang, X., Wang, X. et al. A simulation-based approach for plant layout design and production planning. J Ambient Intell Human Comput 10, 1217–1230 (2019). https://doi.org/10.1007/s12652-018-0687-5 (Zhang) (cited by Applicant) and further in view of I. E. Grossmann, J. Viswanathan, A. Vecchietti, R. Raman, and E. Kalvelagen, “GAMS/DICOPT: A Discrete Continuous Optimization Package,” Math. Methods Appl. Sci., vol. 24, no. 11, pp. 649–664, Jul. 2001 (reference dated January 27, 2003) (Grossman) (cited by Applicant).


Claim 32 (Misnumbered as 44):
Francino and Zhang do not explicitly describe continuous optimization as described below.  However, Grossman teaches the continuous optimization as described below.  
The cited prior art describes the method of claim 33, wherein the optimization algorithm is a continuous optimization algorithm. (Grossman: “DICOPT is a program for solving mixed-integer nonlinear programming (MINLP) problems that involve linear binary or integer variables and linear and nonlinear continuous variables. While the modeling and solution of these MINLP optimization problems has not yet reached the stage of maturity and reliability as linear, integer or non-linear programming modeling, these problems have a rich area of applications. For example, they often arise in engineering design, management sciences, and finance.” Section 1; Francino: “If desired, the numerical solver 14 may implement a least-squares technique, a linear programming (LP) technique, a regression technique, a mixed integer linear programming technique, a mixed integer non-linear programming technique or any other known type of analysis to find the achievable operating point of the plant 11 that minimizes (or maximizes) the objective function 46, given the current conditions, the constraints 34 and the load requirements or operational requirements 40 provided to the numerical solver 14.” Paragraph 0060)
One of ordinary skill in the art would have recognized that applying the known technique of Francino, namely, an optimization engine for minimizing or maximizing an objective function, and the known techniques of Zhang, namely, a simulation approach for plant layout design and production planning, with the known techniques of Grossman, namely, to use various programming techniques, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Francino to determining an optimal configuration for a manufacturing plant and the teachings of Zhang to determine an optimal plant layout with the teachings of Grossman to utilize continuous optimization for various problems would have been recognized by those of ordinary skill in the art as resulting in an improved plant configuration and layout system (i.e., determining the optimal plant configuration and layout using various optimization techniques of Francino based on the teachings of determining the optimal plant layout in Zhang and the teaching of using continuous optimization in Grossman).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0010758 (Francino) (cited by Applicant) in view of Zhang, Z., Wang, X., Wang, X. et al. A simulation-based approach for plant layout design and production planning. J Ambient Intell Human Comput 10, 1217–1230 (2019). https://doi.org/10.1007/s12652-018-0687-5 (Zhang) (cited by Applicant) and further in view of U.S. Patent No. 5,432,887 (Khaw) (cited by Applicant).

Claim 33 (Misnumbered as 45)
Francino and Zhang do not explicitly describe reinforcement learning as described below.  However, Khaw teaches the reinforcement learning as described below.  
The cited prior art describes the method of claim 33, wherein the optimization algorithm is a reinforcement learning algorithm. (Khaw: “Methods are developed on a digital computer for performing work order scheduling activity in a dynamic factory floor environment, in a manner which enables scheduling heuristic knowledge from a scheduler to be encoded through an adaptive learning process, thus eliminating the need to define these rules explicitly. A sequential assignment paradigm incrementally builds up a final schedule from a partial schedule, assigning each work order to appropriate resources in turns, taking advantage of the parallel processing capability of neural networks by selecting the most appropriate resource combination (i.e. schedule generation) for each work order under simultaneous interaction of multiple scheduling constraints.” Abstract; “Central to the present invention is the three neural networks contained in neural network module 1910 which is implemented in two stages. The first stage involves using a feedforward neural network to build a operational policy knowledge base and using a recurrent neural network to build a scheduling knowledge base through a training or learning process. The second stage involves using the trained feedforward neural network, the trained recurrent neural network and a competitive neural network to perform the two major scheduling tasks. A competitive neural network is a variation of feedforward architecture in which lateral inhibitory connections are allowed, and in which neurons both cooperate and compete with each other in order to carry out some task. An example of such connections is shown in inhibitory connection 1888 of FIG. 6.” Col. 5, lines 47-63)
One of ordinary skill in the art would have recognized that applying the known technique of Francino, namely, an optimization engine for minimizing or maximizing an objective function, and the known techniques of Zhang, namely, a simulation approach for plant layout design and production planning, with the known techniques of Khaw, namely, to use various techniques to solve problems, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Francino to determining an optimal configuration for a manufacturing plant and the teachings of Zhang to determine an optimal plant layout with the teachings of Khaw to utilize a neural network for factory floor scheduling would have been recognized by those of ordinary skill in the art as resulting in an improved plant configuration and layout system (i.e., determining the optimal plant configuration and layout using various optimization techniques of Francino based on the teachings of determining the optimal plant layout in Zhang and the teaching of using a neural network in Khaw).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2017/0090440 (Eck) (cited by Applicant) describes using objective functions, constraints, and objectives to schedule the control of equipment.  However, Eck does not describe using factory floor layouts or simulations of factory floor layouts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/            Primary Examiner, Art Unit 2116